101 F.3d 110
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Michael C. ANTONELLI, Plaintiff-Appellant,v.Dan T. FUGETT, et al., Defendants-Appellees.
No. 95-2506.
United States Court of Appeals, Seventh Circuit.
Submitted Oct. 31, 1996.*Decided Nov. 1, 1996.

Before POSNER, Chief Judge, and CUMMINGS and EVANS, Circuit Judges.

ORDER

1
Michael C. Antonelli filed a seven-count complaint alleging that six employees of the United States Marshals Service violated his constitutional rights and committed torts against him.  The district court dismissed the case for want of prosecution.  Antonelli did not appeal the judgment.  Instead, nine-and-a-half months after the entry of judgment, he moved to vacate the judgment under Fed.R.Civ.P. 60(b)(1) and (b)(6).  Antonelli appeals the denial of this motion.


2
For the reasons stated by the district court in its order of June 9, 1995, the denial of Antonelli's Rule 60(b) motion is AFFIRMED.1



*
 After an examination of the briefs and the record, we have concluded that oral argument is unnecessary;  accordingly, the appeal is submitted on the briefs and the record.  See Fed.R.App.P. 34(a);  Cir.R. 34(f)


1
 The appellees have moved to strike materials in the appendix to the appellant's opening brief which were not introduced before the district court.  This motion is granted.  See United States v. Alcantar, 83 F.3d 185, 191 (7th Cir.1996) (materials that were never before the district court cannot be added to the record on appeal pursuant to Fed.R.App.P. 10(e)) (citing cases).  We note that even if we were to consider these materials, we would still affirm for the reasons given in the district court's order of June 9, 1995